
  Argentina 1853 (reinst. 1983, rev. 1994)
  
  

  

  


Preamble


We, the representatives of the people of the Argentine Nation, assembled in General Constituent Congress by the will and election of the provinces which compose it, in fulfillment of pre-existing pacts, with the object of constituting the national union, ensuring justice, preserving domestic peace, providing for the common defense, promoting the general welfare, and securing the blessings of liberty to ourselves, to our posterity, and to all men in the world who wish to dwell on Argentine soil: invoking the protection of God, source of all reason and justice, do ordain, decree and establish this Constitution for the Argentine Nation.



PART 1



CHAPTER I. DECLARATIONS, RIGHTS AND GUARANTEES



Article 1


The Argentine Nation adopts the federal, republican, representative form for its government, as established by the present Constitution.



Article 2


The Federal Government supports the Roman Catholic Apostolic Faith.



Article 3


The authorities that direct the Federal Government reside in the city which is to be declared the Capital of the Republic by a special law of Congress, after prior cession made by one or more Provincial legislatures of the territory to be federalized.



Article 4


The Federal Government provides for the Nation's expenditures with National Treasury funds made up of the proceeds of import and export duties, of the proceeds of the sale or lease of national lands, of Post Office revenues, of whatever other taxes the General Congress equitably and proportionally imposes upon the population, and of whatever loans and credit operations decreed by the same Congress for national exigencies or for undertakings of national utility.



Article 5


Each Province shall adopt for itself a constitution under the republican, representative system, in accordance with the principles, declarations, and guarantees of the National Constitution, ensuring its administration of justice, municipal government, and elementary education. Under these conditions, the Federal Government guarantees to each Province the enjoyment and exercise of its institutions.



Article 6


The Federal Government may intervene in the territory of a Province in order to guarantee the republican form of government or to repel foreign invasions, and, at the request of the Province's appointed authorities, to support or reestablish them should they have been deposed by sedition or invasion from another Province.



Article 7


The public acts and judicial proceedings of one Province enjoy full faith in the others; and Congress may, by general laws, determine what the evidentiary form of these acts and proceedings shall be, and the legal effects that they shall produce.



Article 8


The citizens of each Province enjoy all the rights, privileges, and immunities inherent to the status of citizen in the others. The extradition of criminals is a reciprocal obligation among all the Provinces.



Article 9


Throughout the territory of the Nation there shall be no other customhouses than the National ones, which shall enforce the tariffs sanctioned by Congress.



Article 10


The movement of goods of national production or manufacture is free from duties in the interior of the Republic, as is also that of goods and merchandise of all kinds once processed through the National customhouses.



Article 11


Articles of national or foreign production or manufacture, as well as livestock of all kinds, that may pass through the territory of one Province to another, shall be free from so-called transit duties, as shall the vehicles, ships or beasts on which they are transported, and no other duty, whatever its name may be, shall in the future be imposed on such movement for passage through the territory.



Article 12


Ships bound from one Province to another shall not be compelled to enter, anchor, or pay duties by reason of their transit; trading laws or regulations shall not allow in any case the grant of preferences to one port over another.



Article 13


New Provinces may be admitted into the Nation; but a Province cannot be established in the territory of another or several, nor several combine into one, without the consent of the legislatures of the interested Provinces and of Congress.



Article 14


All inhabitants of the Nation enjoy the following rights, in accordance with the laws that regulate their exercise, namely: of working in and practicing any lawful industry; of navigating and trading; of petitioning the authorities; of entering, remaining in, traveling through and leaving the Argentine territory; of publishing their ideas through the press without prior censorship; of using and disposing of their property; of associating for useful purposes; of freely practicing their religion; of teaching and learning.



Article 14bis


Labor in its diverse forms shall enjoy the protection of the law, which shall ensure to workers: dignified and equitable working conditions; a limited working day; paid days of rest and vacation; fair remuneration; adjustable minimum living wages; equal pay for equal work; a share in the earnings of enterprises, with control over production and collaboration in management; protection against arbitrary discharge; permanence of public employment; free and democratic organization of labor unions, recognized simply by inscription in a special register.


Trade unions are hereby guaranteed: [the right] to conclude collective bargaining agreements; [the right] to resort to conciliation and arbitration; the right to strike. Union representatives shall enjoy the guarantees necessary for the performance of their union tasks and those relating to the permanence of their employment.


The State shall grant the benefits of social security, which shall be comprehensive and unwaivable. In particular, the law shall establish: compulsory social security, which shall be under the charge of national or provincial entities having financial and economic autonomy, administered by the interested parties with State participation, but without the existence of overlapping contributions; adjustable retirement pay and pensions; full protection of the family; protection of the welfare of the family; economic compensation to families and access to decent housing.



Article 15


In the Argentine Nation there are no slaves; the few that exist today are free from the promulgation of this Constitution; and a special law shall regulate the indemnification arising from this declaration. Any contract of purchase and sale of persons is a crime for which those performing it, and the notary or official approving it, shall be responsible. And slaves, by whatever manner they may be introduced, shall be free by the mere act of setting foot in the territory of the Republic.



Article 16


The Argentine Nation does not allow prerogatives of blood or birth; in it there are no personal privileges [to special legal rules or courts] or titles of nobility. All its inhabitants are equal before the law, and admissible for [public] employment without any other requisite than fitness. Equality is the basis of taxation and of public charges.



Article 17


Property is inviolable, and no inhabitant of the Nation can be deprived thereof except by virtue of a judgment supported by law. Expropriation for reasons of public utility must be authorized by law and previously indemnified. Congress alone imposes the taxes mentioned in Article 4. No personal service can be required except by virtue of a law or a judgment supported by law. Every author or inventor is the exclusive owner of his work, invention or discovery for the term granted him by law. The confiscation of property is stricken out forever from the Argentine Penal Code. No armed body may make requisitions, or demand assistance of any kind.



Article 18


No inhabitant of the Nation may be punished without prior trial based on a law in force prior to the offense, or tried by special commissions, or removed from the jurisdiction of the judges designated by the law in force prior to the offense. No one can be compelled to testify against himself, or be arrested except by virtue of a written order from a competent authority. The right to due process in the defense of the person and of rights is inviolable.


The residence is inviolable, as are letters and private papers; and a law shall determine in what cases and for what reasons their search and seizure shall be allowed. The penalty of death for political offenses, all kinds of torture and flogging are forever abolished. The prisons of the Nation shall be healthful and clean, for the custody and not for the punishment of prisoners confined therein; and any measure that under the pretext of precaution leads to mortifying them beyond what their custody demands, shall render liable the judge who authorizes it.



Article 19


The private actions of men that in no way offend public order or morality, nor injure a third party, are reserved only to God, and are exempt from the authority of the magistrates. No inhabitant of the Nation shall be compelled to do what the law does not order, or be deprived of what it does not forbid.



Article 20


Foreigners enjoy in the territory of the Nation all the civil rights of a citizen; they may engage in their industry, trade or profession, own, purchase or transfer real property, navigate the rivers and coasts, freely practice their religion, [and] make wills and marry in accordance with the laws. They are not obligated to assume citizenship, or to pay extraordinary compulsory taxes. They may obtain naturalization by residing two continuous years in the Nation, but the authorities may shorten this term in favor of anyone so requesting, upon their asserting and proving services to the Republic.



Article 21


Every Argentine citizen is obliged to bear arms in defense of his country and of this Constitution, in accordance with such laws as the Congress may enact to that effect and with such decrees of the National Executive. Citizens by naturalization are free to render or not render this service for a period of ten years counted from the date on which they obtain their citizenship papers.



Article 22


The people do not deliberate or govern except through their representatives and authorities created by this Constitution. Any armed force or meeting of persons that attributes to itself the right to stand for the people and to petition in their name, commits the crime of sedition.



Article 23


In the event of internal disorder or foreign attack that endangers the exercise of this Constitution and of the authorities created thereby, the Province or territory in which the disturbance of order exists shall be declared in a state of siege and the constitutional guarantees shall be suspended therein. But during such suspension the President of the Republic may not convict or apply punishment upon his own authority. His power shall be limited in such a case, with respect to persons, to arresting them or transferring them from one point of the Nation to another, should they prefer not to leave Argentine territory.



Article 24


Congress shall promote the amendment of all categories of existing legislation, and the establishment of trial by jury.



Article 25


The Federal Government shall encourage European immigration, and it may not restrict, limit, or burden with any tax whatsoever the entry into Argentine territory of foreigners whose purpose is tilling the soil, improving industries, and introducing and teaching the sciences and the arts.



Article 26


Navigation of the inland rivers of the Nation is free to all flags, subject only to regulations enacted by the National authority.



Article 27


The Federal Government is bound to strengthen its relations of peace and commerce with foreign powers by means of treaties that are in conformity with the principles of public law laid down by this Constitution.



Article 28


The principles, guarantees and rights recognized in the foregoing articles may not be altered by the laws that regulate their exercise.



Article 29


Congress may not confer on the National Executive, nor Provincial Legislatures on the Provincial Governors, extraordinary powers, or the whole of the public authority, nor grant them acts of submission or supremacy whereby the lives, the honor or the property of Argentines will be at the mercy of governments or any person whatsoever. Acts of this nature shall be utterly void, and shall render those who formulate, consent to or sign them liable to be called to account and punished as infamous traitors to the country.



Article 30


The Constitution may be amended in its entirety or in any of its parts. The need for its amendment must be declared by the Congress by a vote of at least two-thirds of its members; but the amendment shall not be accomplished except by a Convention called for such purpose.



Article 31


This Constitution, the laws of the Nation that as a result thereof may be enacted by the Congress, and treaties with foreign powers, are the supreme law of the Nation, and the authorities of every Province are bound to conform to it, notwithstanding any provision to the contrary which the Provincial laws or constitutions may contain, except, in the case of the Province of Buenos Aires, [for those provisions established by] the treaties ratified following the Pact of November 11, 1859.



Article 32


The Federal Congress shall not enact laws that restrict the freedom of the press or that establish federal jurisdiction over it.



Article 33


The declarations, rights and guarantees that the Constitution enumerates shall not be construed as a denial of other rights and guarantees not enumerated therein, but which issue from the principle of the sovereignty of the people and from the republican form of government.



Article 34


The judges of the federal courts cannot serve at the same time as judges of the Provincial courts, nor does federal service, whether civil or military, confer domicile in the Province in which it is performed, and which is not the employee's habitual domicile, this provision being understood for the purpose of applying for public office in the Province in which the individuals happen to be.



Article 35


The designations successively adopted from 1810 up to the present, namely: United Provinces of the River Plate, Argentine Republic, [and] Argentine Confederation, shall henceforth be official names used indiscriminately for the designation of the Government and territory of the Provinces, the words "Argentine Nation" being used in the enactment and sanction of laws.



CHAPTER II. NEW RIGHTS AND GUARANTEES



Article 36


This Constitution shall remain in force even if its observance is interrupted by acts of force against the institutional order and the democratic system. Such acts shall be irrevocably void.


Their authors shall be subject to the sanction provided in Article 29, forever disqualified from holding public office and excluded from the benefits of pardon and commutation of sentences.


Also suffering the same sanctions shall be those who, as a consequence of these acts, usurp the functions reserved to the authorities of this Constitution or those of the Provinces, and shall answer civilly and criminally for their acts. The aforementioned actions are not subject to the statute of limitations.


All citizens have the right of resistance against those who execute the forcible acts stated in this article.


Likewise, he who commits a serious fraudulent crime against the State that leads to his enrichment shall have acted against the democratic system [and] is thereafter disqualified from holding public office or employment for the period of time that the laws specify.


Congress shall pass a law concerning public ethics in the exercise of public functions.



Article 37


This Constitution guarantees full enjoyment of political rights, in accordance with the principle of popular sovereignty and with the laws dictated pursuant thereto. Suffrage is universal, equal, secret and mandatory.


True equality of opportunity between men and women in running for elected and party offices shall be guaranteed through affirmative actions in the regulation of political parties and in the electoral system.



Article 38


Political parties are fundamental institutions of the democratic system.


Their creation and the exercise of their activities are free, so long as they respect this Constitution, which [hereby] guarantees their democratic organization and operation, the representation of minorities [within the party], the authority [of parties] to nominate candidates to elected public office, access to public information and the dissemination of their ideas.


The State shall contribute to the financial support of their activities and educational improvement of their leaders.


Political parties must make public the source and destination of their funds and their economic net worth.



Article 39


Citizens have the right of initiative in presenting bills in the Chamber of Deputies. Congress must give them express treatment within the period of twelve months.


By an absolute majority vote of the totality of the members of each Chamber, the Congress shall pass a regulatory law that may not require [the signatures of] more than three percent of the National electoral register [for an initiative to be valid], [with the regulatory law] requiring an adequate territorial distribution [of signatures] to endorse the initiative.


Bills referring to constitutional reform, international treaties, taxes, the budget and penal matters shall not be the subject of popular initiatives.



Article 40


At the initiative of the Chamber of Deputies, Congress may submit a bill to a popular referendum. The law calling for the referendum may not be vetoed. The affirmative vote on the bill by the people of the Nation shall make it law and its enactment shall be automatic.


Congress or the President of the Nation, within their respective competence, may call for a non-binding popular referendum. In this case, voting is not obligatory.


Congress, by an absolute majority vote of the totality of the members of each Chamber, shall regulate the topics, procedures, and occasion for popular referendum.



Article 41


All inhabitants enjoy the right to a healthful, balanced environment fit for human development, so that productive activities satisfy current needs without compromising those of future generations, and have the duty to preserve the environment. Environmental damage shall generate as a priority the obligation to repair it under the terms that the law shall establish.


The authorities shall provide for the protection of this right, for the rational use of natural resources, for the preservation of the natural and cultural patrimony and of biological diversity, and for information and education on the environment.


It falls to the Nation to dictate laws containing a minimum budget [necessary] for protecting the environment, and to the Provinces [to dictate] those laws necessary to complement the National laws, without such laws altering local jurisdictional [authority].


The entry into the National territory of dangerous or potentially dangerous wastes and of radioactive materials is prohibited.



Article 42


Consumers and users of goods and services have the right, in the consumer relationship, to the protection of their health, safety and economic interests, to adequate and truthful information, to freedom of choice, and to conditions of equitable and dignified treatment.


The authorities shall provide for the protection of these rights, for consumer education, for the defense of competition against any type of market distortion, for the control of natural and legal monopolies, for the quality and efficiency of public services, and for the establishment of consumer and user associations.


Legislation shall establish effective procedures for the prevention and resolution of conflicts, and a regulatory framework for public services within National jurisdiction, taking into consideration the necessary participation of consumer and user associations and of the interested Provinces in the directing bodies.



Article 43


Any person may file an expeditious and swift action of "amparo," whenever no other more appropriate judicial means exists, against any act or omission by public authorities or by private individuals, that presently or imminently harms, restricts, alters or threatens, in an arbitrary or manifestly illegal manner, the rights and guarantees recognized by this Constitution, by a treaty, or by a law. As appropriate, the judge may declare the norm upon which the harmful act or omission is founded unconstitutional.


[When] this action complains of any form of discrimination, or regards the rights that protect the environment, competition, the user, the consumer, or rights of a collective nature in general, it may be brought by the affected party, the Defender of the People, and the associations that support these ends that are registered as required by a law that shall determine the requirements and forms of their organization.


Any person may file an amparo action to find out and to learn the purpose of data about him which is on record in public registries or data banks, or in any private [registers or data banks] whose purpose is to provide information, and in case of falsity or discrimination, to demand the suppression, rectification, confidentiality, or updating of the same. The secrecy of journalistic information sources shall not be affected.


When the harmed, restricted, altered, or threatened right is that of physical liberty, or in case of illegal worsening in the manner or conditions of detention, or in case of the forced disappearance of persons, the writ of habeas corpus may be filed by the affected person or by anyone else on his behalf and the judge shall immediately resolve it, even while a state of siege is in effect.



PART 2. AUTHORITIES OF THE NATION



TITLE I. FEDERAL GOVERNMENT



SECTION I. THE LEGISLATIVE POWER



Article 44


A Congress consisting of two Chambers, one of Deputies of the Nation and the other of Senators of the Provinces and of the City of Buenos Aires, will be vested with the Legislative Power of the Nation.



CHAPTER I. THE CHAMBER OF DEPUTIES



Article 45


The Chamber of Deputies shall be composed of representatives elected directly, by a simple majority of votes, by the people of the Provinces, the city of Buenos Aires, and the Capital in case of transfer [of the Capital], [with the City of Buenos Aires and any new Capital] being considered for this purpose as individual states making up their own electoral districts. The number of representatives shall be one for every 33,000 inhabitants or fraction thereof that is not smaller than 16,500. After the completion of each census, the Congress shall fix the representation in accordance with the census, being able to increase but not to decrease the base indicated for each Deputy.



Article 46


The Deputies for the first Legislative Session shall be appointed in the following proportion: for the Province of Buenos Aires, twelve; for that of Cordoba, six; for that of Catamarca, three; for that of Corrientes, four; for that of Entre Rios, two; for that of Jujuy, two; for that of Mendoza, three; for that of La Rioja, two; for that of Salta, three; for that of Santiago, four; for that of San Juan, two; for that of Santa Fe, two; for that of San Luis, two; and for that of Tucuman, three.



Article 47


For the second Legislative Session, a general census shall be taken, and the number of Deputies shall be established accordingly; but this census can be renewed only every ten years.



Article 48


To be a Deputy one is required to have attained the age of twenty-five years, have four years of holding citizenship, and be a native of the Province that elects him or been in residence in the Province during the previous two years.



Article 49


For this [first] time, the legislatures of the Provinces shall regulate the means for effectuating the direct election of the Deputies of the Nation; for the future, the Congress shall enact a general law.



Article 50


Deputies shall serve in their representation for four years, and may be re-elected, but the Chamber shall be renewed by half every two years; to this end, those named for the first legislature, as soon as they meet, shall draw lots [to determine] who must leave after the first period.



Article 51


In case of vacancy, the Government of the Province, or of the Capital, shall proceed with the legal election of a new member.



Article 52


The Chamber of Deputies has the exclusive right to initiate proposed laws on taxes and recruitment of troops.



Article 53


Only the Chamber of Deputies has the right to bring charges before the Senate against the President, the Vice President, the Chief of the Cabinet of Ministers, the Ministers, and the members of the Supreme Court, in cases where they are allegedly responsible for poor performance or for committing an offense in carrying out their duties, or for common crimes, after being apprized of [the charges] and having declared by a two-thirds majority of the members present that there is cause for bringing an action.



CHAPTER II. THE SENATE



Article 54


The Senate shall be composed of three Senators from each Province and three from the City of Buenos Aires, elected directly and jointly, with two seats corresponding to the political party obtaining the greatest number of votes, and the remaining one to the political party receiving the next largest number of votes. Each Senator shall have one vote.



Article 55


The requirements to be elected Senator are: to have attained the age of thirty years, to have been a citizen of the Nation for six years, to enjoy an annual income of two thousand pesos or its equivalent, and to be a native of the Province that elects him or been in residence in the Province during the previous two years.



Article 56


Senators serve six years in the exercise of their office, and may be re-elected indefinitely; but the Senate shall renew itself by one-third of the electoral districts every two years.



Article 57


The Vice President of the Nation shall be President of the Senate, but shall have no vote except in the case of a tie in the voting.



Article 58


The Senate shall appoint a provisional president to preside over it in the event of the absence of the Vice President, or when the latter exercises the functions of President of the Nation.



Article 59


The Senate is charged with trying in public trial the persons impeached by the Chamber of Deputies, and its members shall take an oath when sitting for that purpose. When the person accused is the President of the Nation, the Senate shall be presided over by the President of the Supreme Court. No person shall be declared guilty except by a two-thirds majority of the members present.



Article 60


The judgment shall go no further than to remove the accused person from office, and in addition declare him incapable of holding any employment of honor, trust, or pay of the Nation. But the party convicted shall, nevertheless, be subject to indictment, trial, and punishment according to law before the ordinary courts.



Article 61


It is also within the power of the Senate whether to authorize the President of the Nation to declare a state of siege, in one or several districts of the Republic, in case of foreign invasion.



Article 62


When a vacancy occurs in the Senate through death, resignation or other cause, the Government unit affected by the vacancy shall proceed immediately to the election of a new member.



CHAPTER III. PROVISIONS COMMON TO BOTH CHAMBERS



Article 63


Both Chambers shall assemble by themselves in regular sessions every year from March 1 to November 30. They may also be convened in special sessions by the President of the Nation or have their sessions extended.



Article 64


Each Chamber is the judge of the validity of the election, rights and titles of its members. Neither of them shall meet without an absolute majority of its members, but a lesser number may compel the absent members to attend the sessions, under such terms and penalties as each Chamber shall establish.



Article 65


Both Chambers begin and conclude their sessions simultaneously. Neither of them, while assembled, shall adjourn its sessions for more than three days, without the other's consent.



Article 66


Each Chamber shall determine its rules and, by a two-thirds vote, may discipline any one of its members for disorderly conduct in the performance of his duties, or may remove a member for physical or moral incapacity occurring after his admission, and may even expel a member from the body; but a majority of one more than half of those present shall be sufficient to decide on voluntary resignations from office.



Article 67


Senators and Deputies, on assuming office, shall take an oath to dutifully discharge their duties, and to proceed in everything in conformity with the requirements of this Constitution.



Article 68


No member of Congress may be indicted, judicially questioned, or harassed for the opinions expressed or speeches made by him in the performance of his duties as a legislator.



Article 69


No Senator or Deputy, from the day of his election until he leaves office, may be arrested, except in case of his being caught in flagrante in the commission of a capital or other infamous or grave crime, in which case a summary report of the facts shall be made to the appropriate Chamber.



Article 70


When a written charge is presented before the ordinary courts against any Senator or Deputy, each Chamber, after examining the merits of the indictment in public trial, may by a two thirds vote suspend the accused from his office and place him at the disposal of the proper court for trial.



Article 71


Either of the Chambers may summon the Ministers of the Executive Power to its place of assembly to receive such explanations or reports as it may consider necessary.



Article 72


No member of the Congress may receive employment or a commission from the Executive Power, without previous consent of the respective Chamber, except for permanent ranked positions.



Article 73


Regular clergymen cannot be members of the Congress, nor may Governors of the Province that they head.



Article 74


The services of the Senators and Deputies are paid for by the Treasury of the Nation, with an assignment of funds that the law shall fix.



CHAPTER IV. THE POWERS OF CONGRESS



Article 75


The Congress shall have power:







1.
To legislate in customs matters. To establish import and export duties, which, like the appraisals of goods on which duties are imposed, shall be uniform throughout the Nation.






2.
To impose indirect taxes, as a power concurrent with the Provinces. To impose direct taxes proportionately equal throughout the territory of the Nation, for a specified period of time, provided that the defense, common security and general welfare of the State require them. The taxes foreseen by this clause, with the exception of the part or whole of those that are predestined for specific purposes, are subject to co-participation [with the Provinces].







A legal covenant, based on agreements between the Nation and the Provinces, shall institute regulations for co-participation in these taxes, guaranteeing the automatic remittal of the funds.







The distribution between and among the Nation, the Provinces and the City of Buenos Aires, shall be effectuated in direct relation to the competencies, services and functions of each one of them, observing objective criteria for distribution; said distribution shall be equitable, show solidarity, and shall give priority to achieving an equivalent level of development, quality of life and equality of opportunity throughout the entire National territory.







The legal covenant shall have the Senate as its Chamber of origin and must be passed by an absolute majority of the totality of the members of each Chamber; it may not be modified unilaterally or subjected to regulations, and it shall be approved by the Provinces.







There shall not be a transfer of competency, services, or functions without the respective reallocation of revenues, as approved by a law of the Congress, if applicable, and by the interested Province or the City of Buenos Aires, as the case may be.







A Federal fiscal body shall be in charge of controlling and administering the execution of what is established by this clause, as determined by law, which law shall ensure the representation of all the Provinces and the City of Buenos Aires in the body's composition.






3.
To establish and to modify specific reallocations of revenue [otherwise] subject to co-participation, for a specified period of time, through a special law approved by an absolute majority of the totality of the members of each Chamber.






4.
To borrow money on the credit of the Nation.






5.
To provide for the use and transfer of National lands.






6.
To establish and regulate a Federal bank with the power to issue money, as well as other National banks.






7.
To arrange payment of the domestic and foreign debt of the Nation.






8.
To fix annually, in conformity with the guidelines established in the third paragraph of clause 2 of this article, the general budget of expenditures and the calculation of resources of the National administration, based on the general program of government and on the public spending plan, and to approve or reject the spending account.






9.
To grant subsidies from the National Treasury to those Provinces whose revenues, according to their budgets, are insufficient to meet their ordinary expenses.






10.
To regulate the free navigation of internal rivers, to open the ports it shall consider necessary, and to create or close customhouses.






11.
To coin money, to regulate its value and that of foreign currency, and to adopt a uniform system of weights and measures for the whole Nation.






12.
To enact the Civil, Commercial, Penal, Mining, and Labor and Social Security Codes, in a unified body or separately, without such codes altering local jurisdictions; their application belonging to the federal or provincial courts, depending on which jurisdiction the things or persons [in litigation] come under; and, especially, [to enact] general laws for the whole Nation on naturalization and nationality, in accordance with the principle of nationality by birth and by choice for Argentine citizenship; as well as on bankruptcy, on counterfeiting of currency and public documents of the State; and those general laws that may require the establishment of trial by juries.






13.
To regulate commerce with foreign nations and of the Provinces among themselves.






14.
To regulate and establish the general post offices of the Nation.






15.
To settle permanently the boundaries of the National territory, to fix those of the Provinces, to create new Provinces, and to determine, by special legislation, the organization, administration and government that National territories remaining outside the boundaries assigned to the Provinces must have.






16.
To provide for the security of the frontiers.






17.
To recognize the ethnic and cultural pre-existence of indigenous Argentine peoples.







To guarantee respect for their identity and their right to bilingual and intercultural education; to recognize the legal standing of their communities, and the possession and community property over lands they have traditionally occupied, and to regulate the transfer of other lands fit and sufficient for human development - none of which may be alienable, conveyable or susceptible to encumbrances or attachments. To assure their participation in the related administration of their natural resources and of other interests affecting them. The Provinces may exercise these powers concurrently.






18.
To provide whatever is conducive to the prosperity of the country, to the improvement and welfare of all the Provinces, and to the advancement of learning, establishing general and university curricula, and promoting industry, immigration, the construction of railways and navigable canals, the settlement of government-owned lands, the introduction and establishment of new industries, the importation of foreign capital and the exploration of the interior rivers, through laws protective of these goals and by temporary concessions of privileges and incentive awards.






19.
To provide whatever is conducive to human development, to economic progress with social justice, to the productivity of the National economy, to the generation of employment, to the professional development of workers, to the protection of the value of money, to research and scientific and technological development, including its dissemination and utilization.







To provide for the harmonious growth of the Nation and for populating its territory; to promote differentiated policies that lead to balancing the irregular development of Provinces and regions. For these initiatives, the Senate shall be the initiating Chamber.







To pass laws on the organization of and basis for education which consolidate National unity, paying respect to Provincial and local particularities; which assure the undelegable responsibility of the State, the participation of the family and society, the promotion of democratic values and the equality of opportunities and means without any discrimination whatsoever, and which guarantee the principles of free and equitable public education by the State and the autonomy and self-sufficiency of the National universities.







To enact laws which protect cultural identity and pluralism, the unrestrained creation and circulation of the works of authors, the artistic heritage, and cultural and audiovisual spaces.






20.
To establish tribunals inferior to the Supreme Court of Justice, to create and eliminate offices, to fix the duties thereof, to grant pensions, to decree honors, and to grant general amnesties.






21.
To accept or reject the reasons for the resignation of the President or Vice President of the Republic; and to declare the need to proceed to a new election.






22.
To approve or reject treaties entered with other nations and with international organizations, and concordats with the Holy See. Treaties and concordats have higher standing than laws.







The following [international instruments], under the conditions under which they are in force, stand on the same level as the Constitution, [but] do not repeal any article in the First Part of this Constitution, and must be understood as complementary of the rights and guarantees recognized therein: The American Declaration of the Rights and Duties of Man; the Universal Declaration of Human Rights; the American Convention on Human Rights; the International Covenant on Economic, Social and Cultural Rights; the International Covenant on Civil and Political Rights and its Optional Protocol; the [International] Convention on the Prevention and Punishment of Genocide; the International Convention on the Elimination of all Forms of Racial Discrimination; the Convention on the Elimination of All Forms of Discrimination Against Women; the Convention Against Torture and other Cruel, Inhumane or Degrading Treatment or Punishment; and the Convention on the Rights of the Child. They may only be denounced, if such is to be the case, by the National Executive Power, after prior approval by two thirds of the totality of the members of each Chamber.







Other treaties and conventions on human rights, after being approved by Congress, shall require the vote of two-thirds of the totality of the members of each Chamber in order to enjoy standing on the same level as the Constitution.






23.
To legislate and promote proactive measures that guarantee true equality of opportunity and treatment, and the full enjoyment and exercise of the rights recognized by this Constitution and by current international treaties on human rights, in particular with respect to children, women, the elderly and people with disabilities.







To enact a special and integral social security system that protects needy children, from gestation through the end of elementary schooling, and that protects the mother during pregnancy and nursing.






24.
To approve treaties of integration which delegate competence and jurisdiction to international organizations under conditions of reciprocity and equality, and which respect the democratic order and human rights. Any rules enacted pursuant thereto have higher standing than laws.







The approval of these treaties with Latin American States shall require the absolute majority of the totality of the members of each Chamber. In the case of treaties with other States, the National Congress, by an absolute majority of the members present in each Chamber, shall declare the desirability of approving the treaty, and it shall only be approved by an absolute majority vote of the totality of the members of each Chamber, one hundred and twenty days after the declaratory act.







Denunciation of any of the treaties mentioned in this clause shall require the prior approval of an absolute majority of the totality of the members of each Chamber.






25.
To authorize the Executive Power to declare war or make peace.






26.
To empower the Executive Power to order reprisals, and to establish regulations for prizes of war.






27.
To fix the size of the Armed Forces in time of peace and war, and to establish the regulations for their organization and administration.






28.
To permit the entry of foreign troops into the territory of the Nation, and the departure of national forces from it.






29.
To declare a state of siege in one or several parts of the Nation in case of internal disturbance, and to approve or suspend a state of siege declared by the Executive during its recess.






30.
To exercise exclusive legislation in the territory of the Nation's Capital and to establish legislation necessary to achieve the specific goals of the establishments of National utility throughout the territory of the Republic. Provincial and Municipal authorities shall retain police and taxation powers over these establishments, as long as those powers do not interfere with the achievement of the establishments' goals.






31.
To order the Federal intervention of a Province or of the City of Buenos Aires.







To approve or to revoke an intervention decreed by the Executive Power during [a congressional] recess.






32.
To enact all laws and regulations that may be necessary to carry out the foregoing powers, and all others granted by the present Constitution to the Government of the Argentine Nation.





Article 76


Any delegation of legislative power to the Executive Power is prohibited, except in specified matters concerning administration or public emergency, with a fixed period of time for exercise of the delegated authority, which may only be exercised within the terms established by Congress.


The termination [of a legislative delegation] as a result of the passing of the time period provided in the preceding paragraph shall not entail the review of the legal relationships that arose under the rules dictated pursuant to legislative delegation.



CHAPTER V. ON THE ENACTMENT AND APPROVAL OF LAWS



Article 77


Laws may originate in either Chamber of Congress, through bills proposed by their members or by the Executive Power, except for the exceptions that this Constitution establishes.


Bills that modify the electoral system and the system of political parties shall be approved by an absolute majority of the totality of the members of the Chambers.



Article 78


When a bill is passed by the Chamber in which it originated, it is forwarded for debate to the other Chamber. If approved by both, it is presented to the Executive of the Nation for his review, and if it also obtains his approval, he promulgates it as law.



Article 79


Each Chamber, after it approves a bill of law generally, may delegate to its committees the approval of specific parts of a bill, with the vote of an absolute majority of the totality of its members. The Chamber may also, with an equal number of votes, make the delegation inoperative and resume the regular procedures. The approval by the committee shall require the vote of the absolute majority of the totality of the members. Once the bill is approved by the committee, the regular procedures shall be followed.



Article 80


Any bill that is not returned at the end of ten working days is considered approved by the Executive Power. Bills that are partially rejected may not be approved as to their remaining parts. Nevertheless, those parts that are not rejected may be promulgated if they have normative autonomy and their partial approval does not alter the spirit or the unity of the bill as passed by Congress. In such a case, the procedures established for decrees of necessity and urgency shall be applied.



Article 81


No bill of law that has been wholly rejected by one of the Chambers may be reintroduced during that year's sessions. Neither Chamber may entirely reject a bill which originated in it and which afterwards was added onto or amended by the reviewing Chamber. If a bill is the subject of additions or corrections by the reviewing Chamber, the result of the vote must be indicated so as to establish if additions or corrections were made by absolute majority of those present or by two-thirds of those present. The originating Chamber may, by absolute majority of those present, approve the bill with the introduced additions or corrections, or insist on the original language, unless the additions or corrections were made by the reviewing Chamber by two-thirds of those present. In this latter case, the bill shall be forwarded to the Executive Power with the additions or corrections made by the reviewing Chamber, except that the originating Chamber may insist in its original language by a vote of two-thirds of those present. The originating Chamber may not introduce new additions or corrections over those made by the reviewing Chamber.



Article 82


The will of each Chamber must be manifested expressly; tacit or implied approval is excluded in all cases.



Article 83


A bill wholly or partially rejected by the Executive Power shall be returned with its objections to the originating Chamber; the latter shall debate it anew, and if it ratifies it by a majority of two-thirds of the votes, the bill is sent again to the reviewing Chamber. If both Chambers pass it by a two-thirds majority, the bill becomes law and goes to the Executive Power for its promulgation. The voting in both Chambers shall be in this case by roll call, by yeas or by nays, and both the names and opinions of those voting as well as the objections of the Executive Power shall be immediately published in the press. If the Chambers disagree [with each other] regarding the [Executive's] objections, the bill may not be reintroduced in the sessions of that year.



Article 84


In the enactment of laws the following wording shall be used: "The Senate and Chamber of Deputies of the Argentine Nation, assembled in Congress, decree or sanction with the force of law."



CHAPTER VI. OF THE OFFICE OF THE AUDITOR GENERAL OF THE NATION



Article 85


External review of the wealth, economic aspects, finances and operations of the national public sector shall be an attribute of the Legislative Power.


The review and the opinion of the Legislative Power on the performance and general state of public administration shall be supported by reports from the Office of the Auditor General of the Nation.


This body of technical assistance of the Congress, with functional autonomy, shall be made up in the manner that the law that regulates its creation and operation establishes; such law shall be approved by an absolute majority of the members of each Chamber. The president of the body shall be appointed upon the proposal of the opposition political party having the greatest number of legislators in the Congress.


The Office of the Auditor-General of the Nation shall have under its charge the review of the legality, management, and audit of all activities of centralized and decentralized public administration, whatever its manner of organization may be, and any other functions that the law may grant it. Its intervention is required in the procedures approving or rejecting the accounting of collection and investment of public funds.



CHAPTER VII. OF THE DEFENDER OF THE PEOPLE



Article 86


The Defender of the People is an independent body created within the ambit of the National Congress, which shall operate with full functional autonomy, without taking orders from any authority. Its mission is the defense and protection of human rights and other rights, guarantees and interests protected by this Constitution and by the law, against deeds, acts, and omissions of the Administration, and the review of the exercise of public administrative functions.


The Defender of the People has standing to litigate. He is appointed and removed by Congress by a vote of two-thirds of the members present in each one of the Chambers. He enjoys the immunities and privileges of legislators. He shall remain in office for five years, and may be reappointed only once.


The organization and operation of this institution shall be regulated by a special law.



SECTION II. THE EXECUTIVE POWER



CHAPTER I. OF ITS NATURE AND DURATION



Article 87


The Executive Power of the Nation shall be discharged by a citizen with the title of "President of the Argentine Nation."



Article 88


In case of illness, absence from the Capital, death, resignation, or removal of the President, the Executive Power shall be exercised by the Vice President of the Nation. In  event of the removal, death, resignation, or incapacity of the President and the Vice President of the Nation, the Congress shall determine which public official shall fill the Presidency until the cause for the disability ceases or a new President is elected.



Article 89


To be elected President or Vice President of the Nation requires one to have been born in Argentine territory or if one was born in a foreign country, to be the child of a native  citizen and [to possess] the other qualifications required to be elected Senator.



Article 90


The President and Vice President shall remain in office for a term of four years and may be reelected or succeed each other for only one consecutive term. If they have been reelected or succeeded each other, they may not be elected to either office, except after the interval of a term.



Article 91


The President of the Nation leaves office the day that his four-year term expires; without any event that may have interrupted his term being considered as a reason for completing it later.



Article 92


The President and Vice President enjoy a salary paid out from the Treasury of the Nation, which may not be altered during the term of their appointment. During that term, they may not hold other employment, or receive any other emolument from the Nation, or from any Province.



Article 93


On assuming office, the President and Vice President shall take an oath, consistent with their religious beliefs, administered by the President of the Senate and before the assembled Congress, to: 'discharge with loyalty and patriotism the office of President (or Vice President) of the Nation and to observe and have faithfully observed the Constitution of the Argentine Nation.'



CHAPTER II. OF THE MANNER AND TIME OF THE ELECTION OF THE PRESIDENT AND VICE PRESIDENT OF THE NATION



Article 94


The President and the Vice President of the Nation shall be elected directly by the People,  in two rounds, as established by this Constitution. To this end, the national territory shall  comprise a single district.



Article 95


The election shall be held within the two months prior to the conclusion of the mandate of the President in office.



Article 96


The second electoral round, should it be required, shall be held between the two tickets of candidates receiving the most votes, within thirty days after the first electoral round.



Article 97


When the ticket that received the most votes in the first round has obtained more than forty-five percent of the validly cast affirmative votes, its candidates shall be proclaimed President and Vice President of the Nation.



Article 98


When the ticket that received the most votes in the first round obtains at least forty percent of the validly cast affirmative votes and, in addition, there also exists a difference greater than ten percentage points with respect to the total of the affirmative votes validly cast for that ticket over the ticket that follows it in number of votes, its candidates shall be proclaimed President and Vice President of the Nation.



CHAPTER III. THE POWERS OF THE EXECUTIVE



Article 99


The President of the Nation has the following powers:







1.
He is the supreme chief of the Nation, chief of the government, and the politician responsible for the general administration of the country.






2.
He issues the instructions and regulations that may be necessary for the execution of the laws of the Nation, being careful not to alter their spirit through regulatory exceptions.






3.
He participates in the enactment of the laws according to the Constitution, promulgates them, and has them published.







The Executive Power may not issue dispositions of a legislative nature in any case whatsoever, under penalty of their absolute and incurable nullity.







Only when exceptional circumstances make it impossible to follow the regular procedures provided by this Constitution for the passing of laws, and the situation does not involve rules that regulate criminal, tax, or electoral matters or the regime governing political parties, may [the President] dictate decrees by reason of necessity and urgency, which are to be decided at a general meeting of Ministers, who must endorse them, together with the Chief of the Cabinet of Ministers.







The Chief of the Cabinet of Ministers, personally and within ten days, shall submit the measure for the consideration of the Standing Bicameral Committee, whose membership must reflect the proportion of the political representation of each Chamber. This Committee shall forward its report within ten days to a plenary session of each Chamber for its express treatment, which the Chambers shall consider immediately. A special law approved by an absolute majority of the totality of the members of each Chamber shall regulate the procedure and the scope of the intervention of Congress.






4.
He appoints the judges of the Supreme Court, with the consent of the Senate by two-thirds of its members present, in a public session convened for that purpose.







He appoints the judges of lower Federal tribunals, taking into account the qualifications of the candidates, based on a binding list of three candidates nominated by the Judicial Council, with the [subsequent] consent of the Senate, [convened] in public session.







A new appointment, preceded by the same consent, shall be necessary in order to maintain in office any of these magistrates once they attain the age of seventy-five. All appointments of magistrates whose age is that indicated or greater shall be made for five years and may be repeated indefinitely following the same procedure.






5.
He may grant pardons or commute punishment for crimes subject to federal jurisdiction, after a report by the appropriate court, except in cases of impeachment by the Chamber of Deputies.






6.
He may grant retirement pensions, retirements, leaves of absence, and pensions in accordance with the laws of the Nation.






7.
He may appoint and remove ambassadors, Ministers plenipotentiary, and charge d'affaires, with the consent of the Senate; on his own, he may appoint and remove the Chief of the Cabinet of Ministers and the other Ministers of the Cabinet, the officials of his office, consular agents, and employees whose appointment is not otherwise regulated by this Constitution.






8.
He shall open the sessions of Congress each year, with both Chambers meeting together for this purpose, and shall offer an account on that occasion of the state of the Nation, [and] of the reforms promised by the Constitution, and recommend for the consideration of Congress those measures he deems necessary and fitting.






9.
He extends the regular sessions of Congress, or convokes it for extraordinary sessions when an important interest in order or progress requires it.






10.
He supervises the exercise of authority by the Chief of the Cabinet of Ministers regarding the collection of the Nation's revenues and their investment, in accordance with the law or the budget of National expenditures.






11.
He concludes and signs treaties, concordats, and other negotiations required for the maintenance of good relations with international organizations and foreign nations, and receives their Ministers and admits their consuls.






12.
He is commander-in-chief of all Armed Forces of the Nation.






13.
He fills the military posts of the Nation: with the consent of the Senate, in the concession of posts or ranks of superior officers of the Armed Forces; and by himself on the battlefield.






14.
He has the Armed Forces at his disposal, and takes charge of their organization and deployment, according to the needs of the Nation.






15.
He declares war and orders reprisals with the authorization and approval of Congress.






16.
He declares in a state of siege one or various parts of the Nation, in case of foreign invasion and for a limited time, with the consent of the Senate. In the event of internal disorder, he has this power only when Congress is in recess, because this is a power belonging to that body. The President exercises this power with the limitations prescribed in article 23.






17.
He may request any information he considers appropriate from the Chief of the Cabinet of Ministers and from the heads of all branches and departments of the administration, and, through them, from all other employees, and they are required to provide it.






18.
He may leave the territory of the Nation with the permission of Congress. During Congressional recess, he may only do so without permission for reasons justified by public service.






19.
He may fill vacancies in offices that require the consent of the Senate and that occur during its recess, by means of temporary appointments that shall expire at the end of the next Legislative session.






20.
He decrees the Federal intervention of a Province or of the City of Buenos Aires in the event of Congressional recess, and he must simultaneously convene Congress to consider it.





CHAPTER IV. CONCERNING THE CHIEF OF THE CABINET AND OTHER MINISTERS OF THE EXECUTIVE BRANCH



Article 100


The Chief of the Cabinet of Ministers and other Secretary-Ministers, whose number and competence shall be established by a special law, shall have under their responsibility the handling of the Nation's business, and shall endorse and legalize the acts of the President through their signatures, without which the [President's] acts have no effect.


The Chief of the Cabinet of Ministers, who has political responsibility to the National Congress, shall have the power:







1.
To exercise the general administration of the country.






2.
To issue the acts and regulations that may be necessary to exercise the powers that this article grants to him and those that the President of the Nation delegates to him, with the endorsement of the Secretary-Minister of the branch to which the act or regulation refers.






3.
To make the appointments of employees of the administration, except for those [appointments] which fall to the President.






4.
To exercise the functions and powers that the President of the Nation may delegate to him, and to resolve with the consent of the Cabinet matters that the Executive Power may assign to him, or upon his own initiative matters that he deems necessary within the scope of his competence.






5.
To coordinate, prepare for, and convene sessions of the Cabinet of Ministers, presiding over them in the event of the President's absence.






6.
To send to Congress the bills concerning the Ministries and the National Budget, after previous [favorable] treatment at a Cabinet meeting and approval by the Executive Power.






7.
To see to the collection of the revenues of the Nation and to execute the National Budget law.






8.
To approve decrees establishing implementing regulations for laws, decrees that provide for the extension of ordinary sessions of Congress or the convening of extraordinary sessions, and the messages of the President promoting a legislative initiative.






9.
To attend sessions of Congress and participate in its debates, but without voting.






10.
Once ordinary sessions of Congress have begun, to present together with the other Ministers a detailed account of the state of the Nation concerning the affairs of the respective departments.






11.
To produce the verbal or written reports and explanations that any of the Chambers may request from the Executive Power.






12.
To approve decrees that exercise powers delegated by Congress, which shall be subject to the review of the Standing Bicameral Committee.






13.
To approve, jointly with the other Ministers, decrees of necessity and urgency and decrees that partially promulgate laws. He shall personally submit these decrees for consideration by the Standing Bicameral Committee within ten days of their enactment.




The Chief of the Cabinet of Ministers may not simultaneously hold another ministry.



Article 101


The Chief of the Cabinet of Ministers must attend Congress at least once a month, attending each Chamber alternately, to inform them of the government's progress, without prejudice to what is provided for in Article 71. He may be cross-examined for the purposes of considering a censure motion, by an absolute majority vote of the totality of the members of either of the Chambers, and he may be removed by an absolute majority vote of the members of each of the Chambers.



Article 102


Each minister is responsible for the acts that he legalizes and is jointly responsible for those in which he concurs with his colleagues.



Article 103


Ministers may not, in any case, issue resolutions on their own, except for those concerning the economic and administrative system of their respective departments.



Article 104


Once the Congress has opened its sessions, the Ministers of the Cabinet shall submit a detailed report on the state of the Nation as it relates to the affairs of their respective departments.



Article 105


Ministers may not be Senators or Deputies without first resigning their office as Minister.



Article 106


Ministers may attend the sessions of Congress and take part in their debates, but they may not vote.



Article 107


Ministers shall receive a salary established by law for their services, which may not be increased or decreased in favor of or to the detriment of those who are already in office.



SECTION III. THE JUDICIAL POWER



CHAPTER I. ITS NATURE AND DURATION



Article 108


The Judicial Power of the Nation shall be vested in a Supreme Court of Justice, and in  such lower courts as the Congress may establish in the territory of the Nation.



Article 109


In no case may the President of the Nation exercise judicial functions, assume jurisdiction over pending cases, or reopen those decided.



Article 110


The judges, both of the Supreme Court and of the inferior courts of the Nation, shall hold their offices during their good behavior, and shall receive for their services a compensation that the law shall determine and that shall not be diminished in any way while they remain in office.



Article 111


No one shall be able to be a member of the Supreme Court of Justice without being a lawyer of the Nation, with eight years of practice, and possessing the qualifications required to be a Senator.



Article 112


Upon the first installation of the Supreme Court, the persons appointed shall take an oath before the President of the Nation, to discharge their duties in administering justice well and faithfully, and in conformity with what the Constitution prescribes. In the future, they shall take the oath before the President of the Court itself.



Article 113


The Supreme Court shall adopt its own internal regulations and shall appoint its employees.



Article 114


The Judicial Council, regulated by a special law passed by an absolute majority of the totality of the members of each Chamber, shall be charged with selecting judges and with the administration of the Judiciary.


The Council shall be reconstituted periodically so that an equilibrium is achieved among the representation of popularly elected political organs, judges of all instances, and federally licensed attorneys. It shall also include persons from the academic and scientific fields, of a number and manner of appointment the law shall indicate.


Its powers shall be:







1.
To select candidates for inferior courts through public competitions.






2.
To issue binding lists of three candidates for appointment of judges of the lower courts.






3.
To administer revenues and to execute the budget that the law assigns for the administration of justice.






4.
To exercise disciplinary powers over judges.






5.
To determine the commencement of removal proceedings against judges, and in such case, to order their suspension and formulate the corresponding charges.






6.
To establish the regulations regarding judicial organization and all regulations necessary to assure the independence of judges and the effective rendering of judicial services.





Article 115


Judges of the lower courts of the Nation shall be removed on those grounds expressed in Article 53, by a trial jury composed of legislators, judges, and federally licensed attorneys.


Its decision, which shall be unappealable, shall have no effect other than to remove the accused party from office. But the convicted party shall nevertheless remain subject to accusation, trial and punishment before the ordinary courts in conformity with the laws.


It shall be necessary to terminate the proceedings and, in such case, to reinstate the suspended judge, if one hundred eighty days elapse without a judgment having been rendered, counted from the decision to open the removal proceedings.


The composition of and the procedures of this jury shall be determined by the special law to which Article 114 refers.



CHAPTER II. THE POWERS OF THE JUDICIARY



Article 116


The Supreme Court of Justice and the lower courts of the Nation have jurisdiction over and decide all cases that deal with matters governed by the Constitution and the laws of the Nation, except as provided in clause 12 of article 75, and over treaties with foreign nations, in cases concerning ambassadors, public ministers and foreign consuls, in cases of admiralty and maritime jurisdiction, in suits in which the Nation is a party, in cases arising between two or more Provinces, between one province and the citizens of another, between citizens of different Provinces, and between a Province or its citizens against a foreign State or citizen.



Article 117


In these cases the Supreme Court shall exercise appellate jurisdiction, according to the rules and exceptions that Congress may prescribe; but in all matters concerning ambassadors, foreign ministers and consuls, and those in which a Province shall be a party, the Court shall exercise original and exclusive jurisdiction.



Article 118


All ordinary criminal trials not resulting from the power of impeachment granted to the Chamber of Deputies shall be concluded by juries, once this institution is established in the Republic. The proceedings in these trials shall take place in the same Province where the crime was committed; but when the crime is committed outside the borders of the Nation, in violation of international norms, Congress shall determine by a special law the place where the trial is to be held.



Article 119


Treason against the Nation shall consist only in bearing arms against it, or in joining its enemies, giving them aid and comfort. Congress shall establish by a special law the punishment for this crime; but the punishment shall not go beyond the person of the offender nor shall the infamy of the criminal be transmitted to his relatives of any degree.



SECTION IV. THE OFFICE OF THE PUBLIC PROSECUTOR



Article 120


The Office of the Public Prosecutor is an independent body with functional autonomy and financial self-sufficiency, whose function is to promote the intervention of the judicial [system] in defense of lawfulness and of the general interests of society, in coordination with the other authorities of the Republic.


It is composed of a Chief Prosecutor of the Nation and a Chief Public Defender of the Nation and the other members that the law may establish.


Its members enjoy functional immunities and noninterference with their remuneration.



TITLE II. PROVINCIAL GOVERNMENTS



Article 121


The Provinces retain all powers not delegated by this Constitution to the Federal Government, and those they have expressly reserved by special covenants at the time of their incorporation [into the Argentine Republic].



Article 122


The Provinces make their own local institutions and are governed by them. They elect their governors, legislators, and other Provincial officials, without intervention by the Federal Government.



Article 123


Each Province dictates its own Constitution, in conformity with what is established in Article 5, assuring municipal autonomy and regulating its scope and content in the institutional, political, administrative, economic, and financial structure.



Article 124


With the knowledge of the National Congress, the Provinces may create regions for economic and social development and establish bodies with power to achieve their goals, and they may enter international agreements as long as these are not incompatible with the foreign policy of the Nation and do not affect the powers delegated to the Federal Government or the public credit of the Nation. The City of Buenos Aires shall have a system that shall be established for such purpose.


The original ownership over natural resources existing in their territory belongs to the Provinces.



Article 125


With the knowledge of the National Congress, the Provinces may enter into partial treaties for purposes of administration of justice, economic interests and works of common utility; and they may promote their industry, immigration, the construction of railroads and navigable canals, the settlement of lands owned by the Province, the introduction and establishment of new industries, the importation of foreign capital, and the exploration of their rivers, through laws protective of these purposes and with their own funds.


The Provinces and the City of Buenos Aires may maintain social security agencies for public employees and professionals, and may promote economic progress, human development, the creation of employment, education, science, knowledge, and culture.



Article 126


The Provinces do not exercise the power delegated to the Nation. They may not enter into partial treaties of a political nature; or enact laws dealing with commerce, or internal or foreign navigation; or establish Provincial customhouses; or coin money; or establish banks having note-issuing powers without the authorization of the Federal Congress; or enact Civil, Commercial, Penal, or Mining Codes after the Congress has enacted them; or enact special laws on citizenship and naturalization, bankruptcy, or counterfeiting of currency or State documents; or impose tonnage duties; or arm ships of war or raise armies, except in the event of foreign invasion or of such imminent danger as not to admit delay, giving immediate notice to the Federal Government; or appoint or receive foreign representatives.



Article 127


No Province may declare or wage war against another Province. Their complaints must be submitted to and settled by the Supreme Court of Justice. Their de facto hostilities are acts of civil war, characterized as sedition or rebellion, which the Federal Government must suppress and punish in accordance with the law.



Article 128


The governors of the Provinces are the natural representatives of the Federal Government for enforcing compliance with the Constitution and the laws of the Nation.



Article 129


The City of Buenos Aires shall have an autonomous system of government, with its own legislative and jurisdictional powers, and a head of government who shall be elected directly by the people of the City.


A law shall guarantee the interests of the National Government while the City of Buenos Aires is the capital of the Nation.


Within the framework established in this article, the National Congress shall convene the inhabitants of the City of Buenos Aires so that, through the representatives that they elect for this purpose, they enact the organizational statute of the City's institutions.



TRANSITIONAL PROVISIONS




1. The Argentine Nation ratifies its legitimate and everlasting sovereignty over the Malvinas, South Georgia and Sandwich Islands and the corresponding maritime and insular areas, because they are an integral part of the National territory.


The regaining of said territories and the full exercise of sovereignty, while respecting the lifestyle of their inhabitants, and in conformity with principles of international law, constitute a permanent and unwaivable objective of the Argentine people.




2. The affirmative actions to which the last paragraph of Article 37 refers may not be weaker than those existing at the time this Constitution is sanctioned and they shall last for the time that the law determines. (This relates to Article 37.)




3. The law that regulates the exercise of the popular initiative must be approved within eighteen months of the adoption of this Constitution. (This relates to Article 39.)




4. The current members of the National Senate shall remain in office until the expiration of their individual terms.


Upon the renewal of one-third of the Senate in 1995, as a result of the conclusion of the terms in office of all the Senators elected in 1986, a third Senator shall be appointed for each district by each Legislature. The group of Senators for each district shall be composed, insofar as possible, so that two seats belong to the political party or electoral alliance having the greatest number of members in the Legislature, and the remaining seat to the political party or electoral alliance that follows it in number of members. In case of a tie, the political party or electoral alliance that obtained the greatest number of votes in the immediately preceding Provincial legislative election shall prevail.


The election of the Senators who will replace those whose terms expire in 1998, as well as the election of whomever might replace any of the current Senators in case of the application of Article 62, shall be conducted by these same rules for appointment. However, the political party or electoral alliance having the greatest number of members in the Legislature at the time of the election of the Senator shall have the right to have its candidate elected, with the sole limitation that the three Senators not turn out to be from the same political party or electoral alliance.


These rules shall also apply to the election of Senators for the City of Buenos Aires, in 1995 by the voters, and in 1998 by the legislative body of the City.


The election of all the Senators referred to in this clause shall be carried out no less than sixty nor more than ninety days before the time when the Senator must assume office.


In all cases, candidates for Senator shall be nominated by the political parties or electoral alliances. The fulfillment of the legal and statutory requirements for nomination as a candidate shall be certified by the National Electoral Judiciary and reported to the Legislature.


Every time a National Senator is elected, a substitute shall be designated who shall assume office in the cases specified by Article 62.


The terms in office of Senators elected by the application of this transitional provision shall last until December 9, 2001. (This relates to Article 54.)




5. All members of the Senate shall be elected in the manner indicated in Article 54 within the two months prior to December 10, 2001; after they meet, they are to decide by lot who must leave office in the first biennium and who in the second biennium. (This relates to Article 56.)




6. A system of co-participation shall be established before the end of the year 1996 in conformity with the provisions of clause 2 of Article 75 and with the regulations organizing the Federal tax bureau; the distribution of jurisdictions, services, and functions existing at the time of the adoption of this reform may not be modified without the approval of the interested Province; neither may the distribution of revenues existing at the time of the adoption of this reform be modified to the detriment of the Provinces; and, in both [cases, the restriction on changes continues] until the establishment of the aforementioned system of co-participation.


The present clause does not affect administrative or judicial claims currently in process that originate in disputes over the distribution of jurisdiction, services, functions, or revenues between the Nation and the Provinces. (This relates to Article 75, clause 2.)




7. Congress shall exercise the legislative powers it retains in accordance with Article 129 in the City of Buenos Aires, so long as Buenos Aires is the Capital of the Nation. (This relates to Article 75, clause 30.)




8. Pre-existing delegated legislation that does not contain an established length of time for its continuation in force shall expire at the end of five years from the effective date of this provision, except for that legislation which the National Congress expressly ratifies through a new law. (This relates to Article 76.)




9. The term of the President currently in office at the time this reform is adopted must be considered as [his] first term. (This relates to Article 90.)




10. The term of the President of the Nation who assumes office on July 8, 1995, shall end on December 10, 1999. (This relates to Article 90.)




11. The expiration of appointments and the limited duration provided for in Article 99, clause 4, shall take effect five years after the adoption of this constitutional reform. (This relates to Article 99, clause 4.)




12. The mandates established in Articles 100 and 101 of Chapter IV of Section II of the Second Part of this Constitution, which pertain to the Chief of the Cabinet of Ministers, shall take effect on July 8, 1995.


The Chief of the Cabinet of Ministers shall be designated for the first time on July 8, 1995; until this date, his powers are to be exercised by the President of the Republic. (This relates to Article 99, clause 7, and to Articles 100 and 101.)




13. Beginning three hundred sixty days from the effective date of this reform, lower court judges may only be designated through the procedure established by the present Constitution. Until then, the previously existing system shall be applied. (This relates to Article 114.)




14. Cases in process before the Chamber of Deputies at the time that the Judicial Council is installed shall be referred to the latter for the purposes of clause 5 of Article 114. Those cases already in the Senate shall continue there until their conclusion. (This relates to Article 115.)




15. Until the government authorities arising from the new system of autonomy for the City of Buenos Aires are constituted, the Congress shall exercise exclusive legislative authority over its territory, under those same terms as prior to the adoption of the present [reforms].


The Chief of Government shall be chosen during 1995.


The law provided for in the second and third paragraphs of Article 129 shall be passed within two hundred seventy days of the effective date of this Constitution.


Until such time that the organizational statute is passed, the appointment and removal of judges for the City of Buenos Aires shall be regulated by the provisions of Articles 114 and 115 of this Constitution. (This relates to Article 129.)




16. This reform goes into effect the day following its publication. Members of the Constitutional Convention, the President of the Argentine Nation, the presidents of the Legislative Chambers, and the President of the Supreme Court of Justice will swear to it in a single act on August 24, 1994, in the San Jose Palace, Concepcion del Uruguay, Province of Entre Rios.


Each branch of government and the Provincial and municipal authorities are to arrange whatever is necessary for their members and officials to swear allegiance to this Constitution.




17. The prescribed Constitutional text, sanctioned by this Constitutional Convention, replaces the one existing until now.

